FORM minff13n
REVISED 12/01/2020



                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF ARIZONA

In re:                                                       Case No.: 4:21−bk−01377−SHG

    REMMYCK A URREA                                          Chapter: 13
    fka ABRAHAM R URREA
    7696 S LIONS SPRING WAY
    TUCSON, AZ 85747
    SSAN: xxx−xx−3166
    EIN:

Debtor(s)


    ORDER TO PAY REQUIRED MINIMUM PAYMENT AND TO PAY BALANCE OF FILING FEE IN
                                 INSTALLMENTS


   Debtor(s), at the time of the filing of the bankruptcy petition, did not pay the minimum $80.00 towards the filing
fee required by Local Bankruptcy Rule 1006−1.

   IT IS ORDERED that the debtor(s) shall pay the filing fee as follows:

                              $ 80.00    to be paid on or before 3/12/21
                              $ 233.00   to be paid on or before 4/9/21

   IT IS FURTHER ORDERED that until the filing fee is paid in full the debtor(s) shall not pay any money or
transfer any property to their attorney, or any other person who rendered services to the debtor(s) in connection with
this case.

   IT IS FURTHER ORDERED that if the Debtor(s)' circumstances are such that cause may be shown for an
extension of time to pay in installment, the Debtor(s) must file a written request for an extension with the Court setting
forth those circumstances before the due date of the installment date to be extended.

   IT IS FURTHER ORDERED that the failure to pay any installment in a timely manner, coupled with a failure to
timely request an extension of time for the payment of the installment shall result in dismissal of this case.

Date: February 26, 2021                                      BY THE COURT



Address of the Bankruptcy Clerk's Office:                    Honorable Scott H. Gan
U.S. Bankruptcy Court, Arizona                               United States Bankruptcy Judge
38 S. Scott Avenue
Tucson, AZ 85701−1704
Telephone number: (520) 202−7500
www.azb.uscourts.gov




         Case 4:21-bk-01377-SHG Doc 7 Filed 02/26/21 Entered 02/26/21 09:40:35                               Desc
                           Minimum FF Required/Installmts Page 1 of 2
                   UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF ARIZONA



                NOTICE TO CUSTOMERS REGARDING PAYMENT
                             OF FILING FEES

The Court accepts cashier's checks or money orders payable to Clerk, U.S. Bankruptcy Court. Payments must be made
in person or by mail at the Phoenix or Tucson Clerk's Office locations. Personal checks cannot be accepted for
payment of filing fees.




   NOTICE TO CUSTOMERS PRESENTING CHECKS FOR PAYMENT
                OTHER THAN FOR FILING FEES
                                            (In Person or By Mail)

When you provide a check as payment, you authorize us either to use information from your check to make a
one−time electronic fund transfer from your account or to process the payment as a check transaction. For inquiries,
please call 602−682−4215.

When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your
account as soon as the same day you make your payment, and you will not receive your check back from your
financial institution. Upon notification of clearance, the check will be destroyed.




                      NOTICE TO CUSTOMERS − PRIVACY ACT

A Privacy Act Statement required by 5 U.S.C. § 552a(e)(3) stating our authority for soliciting and collecting the
information from your check, and explaining the purposes and routine uses which will be made of your check
information, is available from the Federal Register at:
https://www.federalregister.gov/documents/2003/02/04/03−2521/privacy−act−of−1974−as−amended−system−of−records,
or call toll free at 1−866−945−7920 to obtain a copy by mail. Furnishing the check information is voluntary, but a
decision not to do so may require you to make payment by some other method.




      Case 4:21-bk-01377-SHG Doc 7 Filed 02/26/21 Entered 02/26/21 09:40:35                               Desc
                        Minimum FF Required/Installmts Page 2 of 2
